Citation Nr: 1009647	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from June 4, 2004, to August 2, 2006.

2.  Entitlement to a disability rating in excess of 30 
percent for status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from
August 3, 2006, to March 8, 2009.

3.  Entitlement to a disability rating in excess of 10 
percent disabling for status post hiatal hernia repair, 
status post cholecystectomy, status post small bowel 
obstruction, and status post excision of leiomyomatous 
hamartoma of the distal ileum, from March 9, 2009.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from  September 1954 to 
November 1976 including service in the Republic of Vietnam.  
The Veteran's awards include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.

During the pendency of this appeal, in an April 2009 rating 
decision, the RO increased the rating to 30 percent for the 
period beginning August 3, 2006, and ending March 9, 2009.  
The Veteran was assigned a 10 percent rating for the period 
beginning March 9, 2009.  Because the increase in the rating 
of the Veteran's disability does not represent the maximum 
rating available for the condition, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to August 3, 2006, the Veteran's disability was not 
manifested by moderately severe symptoms including a partial 
obstruction manifested by delayed motility of barium meal and 
some prolonged episodes of pain.  

2.  For the period between August 3, 2006 and March 9, 2009, 
the Veteran did not demonstrate severe symptoms including 
prolonged episodes of severe colic distension, nausea or 
vomiting following severe peritonitis, ruptured appendix, 
perforated ulcer, or an operation with drainage.  

3.  From March 9, 2009, the Veteran's symptoms do not 
demonstrate moderately severe symptoms including a partial 
obstruction manifested by delayed motility of barium meal and 
some prolonged episodes of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for status post hiatal hernia repair, status 
post cholecystectomy, status post small bowel obstruction, 
and status post excision of leiomyomatous hamartoma of the 
distal ileum, from June 4, 2004, to August 3, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, Diagnostic Code 7399-7301 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from August 3, 2006, to March 9, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.114, Diagnostic Code 7399-7301 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from March 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2006 and May 2008 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  With respect to the Dingess 
requirements, the Veteran was provided with the requisite 
notice in the stated correspondence.

As this is a claim for an increased initial disability 
rating, the Board notes that this is an appeal arising from a 
grant of service connection; and as the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify the Veteran in this case has 
been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified 
of the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

The Veteran was afforded VA examinations in January 2005, 
August 2006, and March 2009.  The Veteran's representative 
submitted a VA Form 646 in March 2009 indicating that the 
Veteran's condition had worsened; however the Board finds 
that because this statement was submitted only a few days 
after the most recent VA examination was conducted, affording 
the Veteran another examination is not necessary.  Neither 
the Veteran nor his representative have indicated they feel 
the March 2009 examination was insufficient in any way, and 
it has only been one year since that examination.  The Board 
finds it unlikely that the Veteran's condition worsened in 
the few days following that examination.  Therefore, the 
Board finds that it has fulfilled its duty to the Veteran to 
afford a contemporaneous examination.  In sum, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandates of the VCAA. 

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's disability is currently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7301.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the disability rating assigned; the additional code 
is shown after the hyphen.  38 C.F.R. § 4.27.  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be as follows: the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the digestive system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  See 38 C.F.R. §§ 
4.20, 4.27.  In this case, the RO has determined that the 
diagnostic code most analogous to the Veteran's disability is 
Diagnostic Code 7301, which pertains to adhesions of 
peritoneum.

Diagnostic Code 7301 provides ratings for adhesions of 
peritoneum.  Mild adhesions of peritoneum are rated as 
noncompensable (zero percent).  Moderate adhesions of 
peritoneum, pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension, are rated 10 percent disabling.  
Moderately severe adhesions of peritoneum, partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain, are rated 
30 percent disabling.  Severe adhesions of peritoneum, 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, are rated 50 
percent disabling.

A Note to Diagnostic Code 7301 provides that ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

A VA examination report dated in January 2005 shows that the 
Veteran reported constipation every three to four days.  He 
also described a choking sensation for liquids.  He reported 
blood in his stools, off and on.  He did not report any 
nausea, vomiting, diarrhea, or fistulas at the time of the 
examination.

The Veteran was hospitalized in August 2006 with a small 
bowel obstruction.  An examination revealed findings 
compatible with a high grade, but incomplete, distal small 
bowel obstruction.  The Veteran presented with abdominal pain 
and nausea.  He also reported constipation.

The Veteran was also given a VA examination in August 2006.  
He described chronic constipation and abdominal pain.  There 
was no history of trauma to the intestines, neoplasm, nausea, 
vomiting, diarrhea, or fistula.  He reported constant 
constipation and pain.  He noted episodes of abdominal colic, 
nausea, and vomiting consistent with a partial bowel 
obstruction.  He had these symptoms on a weekly basis and 
described them as moderate.  He indicated that his symptoms 
included constipation.  Physical examination revealed no 
signs of anemia, fistula, or abdominal mass.  He had 
abdominal tenderness.  The diagnosis was chronic intestinal 
obstruction status post excision of benign tumor from distal 
ileum.  He had chronic constipation and abdominal pain.  

The Veteran was hospitalized at Memorial Hospital in 
Chattanooga, Tennessee, in July 2007.  He reported diminished 
appetite, nausea, decreased bowel movements, and abdominal 
cramping.  He did not have cephalgia, syncope, seizures, 
chest pain, dyspnea, fevers, chills, sweats, weakness, or 
paralysis.  X-ray revealed air filled loops of small bowel 
consistent with a bowel obstruction.  There was also 
atherosclerosis of the abdominal aorta.  The diagnosis was 
bowel obstruction due to visceral adhesions.  The Veteran had 
good results with conservative treatment.  The intestine 
opened up spontaneously.  There was no evidence of 
progression to a complete obstruction or any acute surgical 
abdomen.  The Veteran was instructed to continue his pervious 
medications.

The Veteran was hospitalized at Memorial Hospital in 
Chattanooga again in October 2007.  An abdominal X-ray 
revealed air fluid levels in a nondistended small bowel 
consistent with an incomplete bowel obstruction most likely 
secondary to visceral adhesions.  He was diagnosed with bowel 
obstruction due to intestinal adhesions.  He presented with 
abdominal distention, pain, nausea, and vomiting.  There 
appeared to be one dilated loop of small bowel that had been 
predominate in this admission and the previous admission in 
July 2007.  There was no evidence of progression to a 
complete bowel obstruction or a surgical abdomen.  An x-ray 
did not identify the Veteran's appendix but there were no 
pericecal inflammatory changes.

The Veteran was afforded a VA examination in March 2009.  The 
examiner reviewed the Veteran's history and reported that the 
Veteran developed abdominal and intestinal obstruction after 
a tumor excision in 1972.  The obstruction formed from 
adhesions, and the Veteran had to have several surgeries to 
repair the problem.  Since that time he had chronic 
constipation and bloating.  Since its onset, the condition 
became progressively worse.  He treated it with fiber 
supplements, bulk, and osmotic bowel preparations.

There was no history of trauma to the intestines, intestinal 
neoplasm, nausea, vomiting, diarrhea, or fistula.  The 
Veteran reported constant constipation and a history of 
intestinal pain that was more or less constant discomfort in 
his lower abdomen.  He described the pain as crampy and 
colicky which occurred daily and lasted three to six hours.  
There was no history of ulcerative colitis and no ostomy 
present.  The Veteran reported no episodes of abdominal 
colic, nausea or vomiting, or abdominal distention consistent 
with partial bowel obstruction.  

Upon examination there were no signs of malnutrition, anemia, 
fistula, or abdominal mass.  The Veteran experienced diffuse 
tenderness on his lower abdomen.  He also had significant 
weight gain since his last examination.  The Veteran was not 
taking metformin or glucophage at the time of the 
examination.  

A computed tomography (CT) scan revealed tiny calcified 
granulomata that were scattered throughout the liver and 
spleen.  Otherwise the liver, spleen, pancreas, right 
adrenal, and kidneys appeared normal.  A single mildly 
enlarged celiac axis node was noted as were a few scattered 
subcentimeter nodes, but there was no other adenopathy.  The 
bowel was unremarkable.  The urinary bladder showed no 
intrinsic abnormalities.  A mildly prominent median lobe of 
the prostate encroached upon the posterior aspect of the 
bladder.  Aortoiliac atherosclerotic calcifications were 
present.  The examiner stated that the 1.2 centimeter left 
adrenal nodule was quite consistent with a benign adenoma but 
had barely elevated attenuation number on precontrast images 
to make a definitive diagnosis.  There was a single mildly 
enlarged median lobe of the prostate which was non specific.  
There were no other significant abnormalities of the abdomen 
or pelvis.

In a statement submitted with his Appeal To Board Of 
Veterans' Appeals (VA Form 9) in June 2009, the Veteran 
indicated that he has not had stomach symptoms since late 
2007 except for one instance when he missed his medicine.  He 
stated that just because his condition was well controlled 
with medication did not mean that his condition was improved.  
He did not agree with the decision to grant only a 10 percent 
rating for the period beginning March 9, 2009.  

In light of the evidence of record, the Board finds that the 
Veteran is not entitled to a higher disability rating at any 
point during the rating period on appeal.  Prior to August 3, 
2006, the Veteran's disability did not manifest moderately 
severe symptoms including a partial obstruction manifested by 
delayed motility of barium meal or some prolonged episodes of 
pain.  For the period between August 3, 2006, and March 9, 
2009, the Veteran did not demonstrate severe symptoms 
including prolonged episodes of severe colic distension, 
nausea or vomiting following severe peritonitis, ruptured 
appendix, perforated ulcer, or an operation with drainage.  
After March 9, 2009, the Veteran's symptoms do not 
demonstrate moderately severe symptoms including a partial 
obstruction manifested by delayed motility of barium meal and 
some prolonged episodes of pain.  

For the period prior to August 3, 2006, the Veteran does not 
demonstrate any symptoms which indicate he is entitled to a 
higher rating.  The Veteran's hospitalizations, beginning 
with the one in August 2006, represented a definite change in 
the severity of his symptoms that was not present prior to 
that date.

For the period beginning August 3, 2006, and ending March 8, 
2009, there is no indication that the Veteran had any 
procedures which would grant him entitlement to a 50 percent 
disability rating.  While he did have some nausea and 
vomiting, he did not have severe colic distention or frequent 
and prolonged periods of nausea and vomiting.  Additionally, 
the Veteran was not subjected to any surgical procedures 
during this time.

From March 9, 2009, the Veteran's symptoms do not demonstrate 
moderately severe symptoms including a partial obstruction 
manifested by delayed motility of barium meal and some 
prolonged episodes of pain.  The Veteran reported no episodes 
of abdominal colic, nausea or vomiting, or abdominal 
distention consistent with partial bowel obstruction.  
Examination revealed no signs of malnutrition, anemia, 
fistula, or abdominal mass.  The Veteran contends that he is 
entitled to a higher disability rating for the current period 
because he still has the same disability as during the 
previous period which was rated higher, even though it was 
well controlled with medications.  While the Board agrees 
that the Veteran still has a disability, the Veteran's 
symptoms manifest a wholly different level of disability 
during this period.  During the higher rating period, the 
Veteran had more severe symptoms, even with the aid of 
medication.  Now, the fact that the Veteran's disability is 
well controlled with medication, while it does not indicate 
he has no disability, it does indicate that his symptoms are 
less severe.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current disability.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that he may argue or suggest that the clinical 
data supports an increased disability rating or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

As noted above, this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time). Fenderson, 12 Vet. 
App. at 119.  In this regard, the Board has, in fact, 
considered the identifiable periods of time since the 
effective date of service connection, during which the 
Veteran's disability warranted such staged ratings.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a higher rating for 
the Veteran's intestine disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular consideration

Finally, the Board finds that the Veteran's status post 
hiatal hernia repair, status post cholecystectomy, status 
post small bowel obstruction, and status post excision of 
leiomyomatous hamartoma of the distal ileum does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular ratings are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment.  While the 
Veteran has had some hospitalization for his symptoms, the 
disability is adequately compensated by the rating schedule 
and does not render impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.   Accordingly, the claim 
will not be referred for extra-schedular consideration 


ORDER

An initial disability rating in excess of 10 percent for 
status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from June 4, 2004, to August 2, 2006, is denied.

A disability rating in excess of 30 percent for status post 
hiatal hernia repair, status post cholecystectomy, status 
post small bowel obstruction, and status post excision of 
leiomyomatous hamartoma of the distal ileum, from
August 3, 2006, to March 8, 2009, is denied.

A disability rating in excess of 10 percent disabling for 
status post hiatal hernia repair, status post 
cholecystectomy, status post small bowel obstruction, and 
status post excision of leiomyomatous hamartoma of the distal 
ileum, from March 9, 2009, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


